Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 1 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 2 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 3 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 4 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 5 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 6 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 7 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 8 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 9 of 10
Case 8:17-ap-01068-MW   Doc 57 Filed 04/15/19 Entered 04/16/19 10:11:04   Desc
                        Main Document    Page 10 of 10
